Citation Nr: 0701079	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-30 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to January 
1968.  He died in April 1976 and was survived by his spouse 
(the appellant).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found that new and material evidence 
had not been submitted to reopen the appellant's claim for 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
April 1976 as a result of osteogenic sarcoma with lung 
metastases.

2.  An unappealed July 1988 rating decision denied service 
connection for the cause of the veteran's death on the basis 
that his osteogenic sarcoma was not present in service or 
within one year of his separation from service.  

3.  The evidence received since the July 1988 rating decision 
does provide evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The July 1988 rating decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R.            §§ 
20.302, 20.1103 (2006).

2.  The additional evidence presented since the July 1988 
rating decision is not new and material, and the claim for 
service connection for the cause of the veteran's death has 
not been reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 
C.F.R    §§ 3.102, 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is ultimately seeking service connection for 
the cause of the veteran's death.  However, the Board must 
first determine whether new and material evidence has been 
submitted to reopen her claim for service connection for the 
cause of the veteran's death since an unappealed October 1988 
rating decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West Supp. 2005).  A 
service-connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110 (West 
Supp. 2005); 38 C.F.R. § 3.303(a) (2006).  

The veteran's death is considered a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a) (2006).  A principal cause of death 
is one which singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2006).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (2006).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2006).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).  The diseases listed at 
38 C.F.R.  § 3.309(e), including lung cancer, must have 
become manifest to a degree of 10 percent or more at any time 
after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  

The appellant initially filed a claim for service connection 
for the cause of the veteran's death in June 1988.  The RO 
denied her claim in a rating decision dated in July 1988.  In 
that decision, the RO explained that the veteran's service 
medical records made no reference to cancer, that osteogenic 
sarcoma was first diagnosed six years after his discharge 
from service, and that the veteran's lung cancer had 
metastasized from his left leg.  The RO thus concluded that 
the veteran's malignant condition did not have its onset in 
service and did not become manifest to a compensable degree 
within one year of his discharge from service.  

The appellant was notified of the July 1988 rating decision 
and of her appellate rights in a letter dated that same 
month; however, she did not seek appellate review within one 
year of notification.  Therefore, the July 1988 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In December 2003, the appellant filed another claim for 
service connection for the cause of the veteran's death in 
which she presented a new theory concerning the cause of his 
cancer.  She asserts that the veteran developed cancer as a 
result of exposure to Agent Orange while serving in Vietnam.  
In a statement of the case issued in August 2004, the RO 
found that the appellant's new theory constitutes new and 
material evidence.  The RO then reopened and denied the 
appellant's claim on the merits following a de novo review. 

Although the RO found that the appellant had submitted new 
and material evidence sufficient to reopen the claim, the 
Board must independently consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996). 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  
See Ashford v. Brown, 10 Vet.App. 120, 123 (1997).  
Therefore, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death based 
on the new theory that it is the result of Agent Orange 
exposure is not a basis, in and of itself, to reopen this 
claim.  Simply stated, new and material evidence is required 
in order for the Board to consider the substantive merits of 
the claim for service connection, regardless of appellant's 
current theory.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the appellant's claim is 
evidence that has been added to the record since the final 
July 1988 rating decision.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  Since that decision, the only medical evidence 
submitted consists of VA hospital records dated from 1974 to 
1975.  These records essentially show that the veteran was 
undergoing chemotherapy for his osteogenic sarcoma with 
metastasis to the right lung.  It is unclear whether the RO 
considered these records at that time of the July 1988 rating 
decision.  However, none of these records includes a medical 
opinion that the veteran's osteogenic sarcoma is related to 
service.  Thus, they are not material to the central issue in 
this case (i.e., a nexus between the veteran's cancer and 
service).  Accordingly, the newly submitted evidence, by 
itself or in connection with evidence already in the file, 
does not relate to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.

The Board has also considered the appellant's theory that 
service connection for the cause of the veteran's death 
should be granted on a presumptive basis under 38 C.F.R. §§ 
3.307(d), 3.309(e) because of the veteran's exposure to Agent 
Orange in Vietnam during the Vietnam era.  However, the list 
of presumptive diseases associated with exposure to herbicide 
agents does not include osteosarcoma.  38 C.F.R. § 3.309(e).  

In addition, although lung cancer is included in the list of 
presumptive diseases, the medical evidence clearly 
establishes that the veteran's left femur was the primary 
site of his cancer, which eventually metastasized to his 
right lung.  Since the VA hospital records do not show that 
the veteran's cancer originated in his lung, the evidence 
submitted since the unappealed July 1988 rating decision 
cannot be considered new and material, even under the 
appellant's new theory.  In other words, the newly submitted 
evidence, by itself or in connection with evidence already in 
the file, does not relate to an unestablished fact necessary 
to substantiate the claim, even with consideration of 38 
C.F.R. §§ 3.307(d), 3.309(e).  See 38 C.F.R. § 3.156.

In addition to the medical evidence, the Board has also 
considered the appellant's own lay statements in support of 
her claim.  However, the Board emphasizes that statements 
provided by the appellant are not material within the meaning 
of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.

As a whole, the evidence received since the July 1988 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
July 1988 rating decision remains final and the appeal is 
denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO dated in March 
2004 (1) informed the appellant about the information and 
evidence not of record that is necessary to substantiate her 
claim; (2) informed her about the information and evidence 
that VA will seek to provide; (3) informed her about the 
information and evidence she is expected to provide; and (4) 
requested her to provide any evidence in her possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board finds that the RO has complied with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service on the 
basis of new and material evidence.  In this regard, the 
Board notes that the June 2004 rating decision, as well as a 
statement of the case issued in August 2004, notified the 
appellant that her claim had been previously denied in an 
unappealed rating decision.  The RO explained the basis of 
its prior denial that new and material evidence was required 
to reopen her claim, and what constitutes new and material 
evidence.  Thus, although a specific letter did not comply 
with Kent, supra, the appellant ultimately received proper 
notice in both the rating decision and the statement of the 
case. 

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant and her representative.  
In any event, the VCAA appears to have left intact the 
requirement that a claimant present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death, the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


